NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1867-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DAVID CONNOLLY,

     Defendant-Appellant.
_______________________

                   Submitted May 11, 2021 – Decided June 24, 2021

                   Before Judges Moynihan and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Morris County, Indictment No. 17-11-0976.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Amira R. Scurato, Designated Counsel, on
                   the brief).

                   Robert J. Carroll, Acting Morris County Prosecutor,
                   attorney for respondent (Paula Jordao, Special Deputy
                   Attorney General/Acting Assistant Prosecutor, on the
                   brief).

PER CURIAM
      Defendant David Connolly was convicted by jury of third-degree

receiving stolen property, N.J.S.A. 2C:20-7(a), after twice selling jewelry that

had been stolen from a storage locker he had helped clean out to an

establishment that purchased gold, jewelry and other valuables (the gold store).

He was sentenced as a persistent offender, N.J.S.A. 2C:44-3(a), to an extended

prison term of seven-years subject to three-and-one-half years' parole

ineligibility. He appeals from his conviction and sentence, arguing:

            POINT I

            DEFENDANT WAS DENIED A FAIR TRIAL WHEN
            THE STATE EFFECTIVELY INTRODUCED HIS
            WIFE'S TESTIMONY THROUGH OTHER MEANS
            DESPITE THE FACT THAT WHEN SPOUSAL
            PRIVILEGE IS ASSERTED, ALL TESTIMONY IS
            BARRED.

            POINT II

            THE STATE IMPROPERLY USED DEFENDANT'S
            OPENING STATEMENT AS EVIDENCE AGAINST
            HIM TO SUSTAIN THEIR BURDEN OF PROOF
            AND THE TRIAL JUDGE FAILED TO FULLY AND
            CLEARLY CHARGE THE JURY THAT OPENING
            STATEMENTS ARE NOT EVIDENCE.

            POINT III

            THE TRIAL JUDGE ERRED IN FINDING THE
            BASIS FOR AN EXTENDED TERM AND IN
            ASSIGNING A DISCRETIONARY     PAROLE
            INELIGIBILITY TERM.

                                                                          A-1867-19
                                       2
We affirm defendant's conviction but remand for resentencing.

        Defendant's wife, L.A. (Leto), had been hired by H.K. (Hera) to assist her

in cleaning and consolidating items in three storage units she and her

nonagenarian mother used.1 On August 25, 2017, defendant was also hired to

assist Hera, working in two storage units separate and distanced from the unit in

which Hera and Leto worked that day.

        Hera did not intend to return to the units until September 8, 2017. Her

interaction with Leto on that date forms the basis for defendant's argument that

he was denied a fair trial when the State "effectively introduced his wife's

testimony." After the trial court, out of the jury's presence, discussed with the

assistant prosecutor the limitations on what could be adduced at trial, cautioning

him not to have Hera "state anything that [Leto] may have said" to Hera,

defendant, who was representing himself, said he had no objection to the

proposed limitations.

        Those discussions led to Hera's direct-examination testimony that,

although she had intended to go to the units with Leto on September 8, they




1
    We use pseudonyms for the victim and witnesses to protect their identities.
                                                                            A-1867-19
                                         3
changed their plans. Defendant claims the testimony that followed violated the

spousal privilege under N.J.R.E. 501(2): 2

            [ASSISTANT PROSECUTOR]: On September 8th,
            2017 did you have a conversation, and I don't want you
            to discuss the details, but just did you have a
            conversation with [Leto]?

            [HERA]: Yes.

            [ASSISTANT PROSECUTOR]: As a result of that
            conversation, did you two go to [the gold store]?

            [HERA]: Yes.

      Hera testified she had inquired of the gold store's owner if defendant had

sold any jewelry. The owner produced: photographs of jewelry and coins that

had belonged to Hera, her mother and sister; defendant's "photo ID"; and two

purchase agreements, each showing defendant's name and address, phone

number, and the amount the owner had paid defendant for the items sold on

August 26 and 28, 2017. After meeting with the gold store's owner, Hera and

Leto reported the crime to East Hanover police.

      Defendant claims Hera's testimony contravened N.J.R.E. 501(2)—

paralleling N.J.S.A. 2A:84A-17—which provides in the part deemed pertinent


2
  Defendant acknowledges the marital-communications privilege set forth in
N.J.R.E. 509 "is not relevant to this appeal as there was no actual communication
between defendant and his wife."
                                                                           A-1867-19
                                       4
by defendant in his merits brief: "The spouse or one partner in a civil union

couple of the accused in a criminal action shall not testify in such action except

to prove the fact of marriage or civil union unless (a) such spouse or partner

consents . . . ." He concedes, "[h]ere, of course the wife did not testify." He

nevertheless contends "the State proceeded to use the wife's testimonial

evidence despite her election not to testify." The State did no such thing.

      Not only was Leto not called by the State to testify at trial, her testimony

was not "effectively introduced." Contrary to defendant's argument that "the

jury was effectively given the substance of [Leto's] testimony without her

actually testifying," the facts revealed to the jury did not disclose that the

impetus for Hera and Leto to go to the gold store was anything Leto had said.

Nothing about the conversation between Hera and Leto was revealed during the

brief direct examination about their discussion, and certainly nothing about what

Leto had said was told to the jury. Hera's testimony, did not, as defendant

contends, lead to "the inescapable inference . . . that defendant's wife knew not

only about defendant's theft of the jewelry from the storage locker . . . but also

that he had sold the items to a specific store, as referenced by receipts that she

provided to [Hera]." As defendant noted in his merits brief, "the jury was not

told that defendant had been arrested in West Orange on September 8, 2017[,]


                                                                              A-1867-19
                                        5
and that in his car were jewelry items and . . . two August receipts from [the

gold store]" which Leto, who was in the vehicle, saw prior to her conversation

with Hera.

      "Considerable latitude is afforded" to trial court evidentiary rulings and

they will be reversed "only if [they] constitute[] an abuse of discretion." State

v. Feaster, 156 N.J. 1, 82 (1998); see also State v. Cole, 229 N.J. 430, 449

(2017). The State did not violate "the spousal privilege[, which] is intended to

protect the sanctity and tranquility of marriage from the negative consequences

which are 'presumed to attend the compelled condemnation of one spouse by

another in a criminal proceeding.'" State v. Mauti, 208 N.J. 519, 534 (2012)

(quoting State v. Baluch, 341 N.J. Super. 141, 171 (App. Div. 2001)). We

discern no abuse of the trial court's discretion by allowing testimony that Hera

and Leto spoke before they went to the gold store. See State v. Rose, 206 N.J.

141, 157 (2011).

      Defendant also argues the assistant prosecutor improperly used statements

made by the then-self-represented defendant 3 during his opening as part of the

State's proofs even though defendant did not testify at trial. In his merits brief,



3
    Defendant's application to proceed pro se was granted, but he ceded
representation to standby counsel to deliver the summation.
                                                                             A-1867-19
                                        6
defendant pinpoints the portion of his opening statement he argues the State used

to meet its burden of proof:

                  The defendant did help [Hera] for a few hours on
            that day. That's true. The ID card that . . . the
            photograph reflects, it does belong to the defendant.
            Defendant did make a transaction with [the gold store's
            owner], but the dispute is the particular items that he's
            claiming that were made. The signatures are altered
            signatures, and the State will concede to that. They
            went back a year later after the alleged incident and
            obtained receipts with signatures on it but with no ID
            and no items of jewelry. That the receipt with the items
            of jewelry is not signed. It's not signature.

      Defendant contends the assistant prosecutor, in two portions of his

summation, "used defendant's non-evidential opening as proof against him." In

the first statement, the assistant prosecutor, said: "And don't forget that the

defendant said in his opening the defendant did make a transaction with [the

gold store's owner]. Those are his words in his opening statement." In the

second statement, the assistant prosecutor told the jury:

                   And remember the defendant said in his opening
            the ID card that the photographs reflect does belong to
            the defendant. Those are his words in the opening.
            State's Exhibit 12, the actual purchase agreement, the
            signed purchase agreement with the defendant's
            signature at the bottom. That is direct evidence.

Reviewing the challenged remarks in the context of the summation as a whole,

State v. Carter, 91 N.J. 86, 107 (1982), the assistant prosecutor did nothing more

                                                                            A-1867-19
                                        7
than use defendant's concessions to highlight that the State's direct proofs were

uncontested.

      The assistant prosecutor's first statement responded to defense counsel's

summation during which he contended defendant's signature did not appear on

the gold store's receipts, and that the State had failed to produce the jewelry that

had been smelted or any DNA fingerprint or videotape evidence that proved

defendant had sold the jewelry to the gold store owner. The assistant prosecutor

countered by referencing the purchase agreements which he said were "signed

receipts. They're right there. If you look at them both together, they're signed,

they're signed the defendant received payment. It's all there. Go through this

evidence when you are deliberating, ladies and gentlemen." Only then did the

assistant prosecutor point out defendant's concession that he made a transaction

with the gold store owner, a fact proved not only by the signed documents but

also the gold store's photograph of defendant's "ID card" that matched the card

seized from defendant when he was arrested 4 and the owner's testimony.

      The assistant prosecutor's second challenged statement responded to

defense counsel's summation that there was "no evidence, no testimony that



4
   The parties stipulated that the ID card was retrieved from the "personal
property . . . defendant had on his person when he was arrested[.]"
                                                                              A-1867-19
                                         8
[defendant's] fingerprints were even on the ID card." Defense counsel had also

impugned the gold store owner's credibility, rhetorically asking the jury what

was he "covering up. Is it that when the person who came in to make the sale

presented [defendant's] ID and now [the owner] has to back[-]peddle" about how

long the video surveillance from his store was preserved "so as to make the

justification for why the video doesn't exist because the video would have shown

who made the sale[.]"

      A review of the assistant prosecutor's entire response shows he focused

the jury's attention on the State's direct evidence: the photographs taken by the

owner of the receipts from both transactions, defendant's ID card and both

purchase agreements.     Again, he merely highlighted that defendant, in his

opening statement, did not contest that the ID card was his; that was the s ame

fact to which he had stipulated.

      Defendant's opening statement was not part of the State's proofs. The

assistant prosecutor's references to parts of the opening properly commented on

what proofs presented by the State during the trial were not contested. Those

proofs, not any reference to defendant's opening, sustained the State's burden

with regard to the elements of the crime.




                                                                           A-1867-19
                                       9
      Further, defendant did not object to the remarks now challenged,

"suggest[ing] that [he] did not believe the remarks were prejudicial at the time

they were made." State v. Frost, 158 N.J. 76, 84 (1999). "The failure to object

also deprive[d] the court of an opportunity to take curative action." Ibid. We

determine none of the assistant prosecutor's remarks warrant reversal because,

individually or cumulatively, they were not so egregious to substantially

prejudice defendant's right to a fair trial. State v. Timmendequas, 161 N.J. 515,

575 (1999).

      We deem defendant's argument that the trial court's instruction to the jury:

"Arguments, statements, remarks, opening statements, summations, closing

statements are not evidence and must not be treated as evidence[,]" was "only

one passing reference" that was "woefully deficient and is presumed to be

reversible error," to be without sufficient merit to warrant discussion. R. 2:11-

3(e)(2). We note only that the court's instruction tracked the model charge, see

State v. Whitaker, 402 N.J. Super. 495, 513-14 (App. Div. 2008) ("When a jury

instruction follows the model jury charge, although not determinative, 'it is a

persuasive argument in favor of the charge as delivered.'" (quoting State v.

Angoy, 329 N.J. Super. 79, 84 (App. Div. 2000))), and the court also iterated

that instruction in its opening charge. Defendant posed no objection to the


                                                                            A-1867-19
                                      10
charge as given. Defendant's failure to pose an objection to the jury instructions

"constitutes strong evidence that the error belatedly raised . . . was actually of

no moment." State v. White, 326 N.J. Super. 304, 315 (App. Div. 1999). We

discern no error, much less plain error, in the instruction. R. 2:10-2; see also

State v. R.B., 183 N.J. 308, 321-22 (2005) ("A claim of deficiency in a jury

charge to which no objection is interposed 'will not be considered unless it

qualifies as plain error . . . .'" (quoting State v. Hock, 54 N.J. 526, 538 (1969))).

      Defendant challenges the trial court's imposition of a seven-year extended

term sentence as a persistent offender, N.J.S.A. 2C:44-3(a), and a three-and-

one-half-year period of parole ineligibility, N.J.S.A. 2C:43-7(b). We review an

imposition of a sentence for abuse of discretion. See State v. Johnson, 118 N.J.

10, 15 (1990).

      Defendant argues the trial court specified only one predicate offense in

finding he was eligible for an extended term because the statute defines, in part,

a persistent offender as one

             who has been previously convicted on at least two
             separate occasions of two crimes, committed at
             different times, when he was at least [eighteen] years of
             age, if the latest in time of these crimes or the date of
             the defendant's last release from confinement,
             whichever is later, is within [ten] years of the date of
             the crime for which the defendant is being sentenced.


                                                                               A-1867-19
                                        11
            [N.J.S.A. 2C:44-3(a).]

      Defendant correctly notes the only predicate offense mentioned by the

trial court was his federal conviction. The court should have clearly indicated

which of the other crimes from defendant's extensive criminal record satisfied

the state's requirements.    Defendant, however, told the court he was not

contesting the State's motion to impose a persistent-offender extended term,

stating "[i]t is what it is"; he acknowledged the accuracy of his criminal history

as set forth in the presentence report and conceded it was "extensive ." Under

those circumstances, there is no reason to remand this matter for the trial court

to specify which of defendant's twelve prior indictable convictions, sentenced

on at least six separate sentencing dates established defendant's persistent

offender status.

      Defendant also contends the trial court erred in failing to find mitigating

factors eight, N.J.S.A. 2C:44-1(b)(8) ("defendant's conduct was the result of

circumstances unlikely to recur"), and nine, N.J.S.A. 2C:44-1(b)(9) (defendant's

character and attitude "indicate that he is unlikely to commit another offense")

based on the court's comments at sentencing about defendant's "exemplary"

behavior and demonstrated intelligence during the trial. Not only were those

mitigating factors not raised by defendant, they are belied by defendant's lengthy


                                                                            A-1867-19
                                       12
criminal history, including, as the trial court recognized, a violation of

supervised release and reincarceration on defendant's most recent federal

sentence.

      Finally, defendant argues a remand for resentencing is necessary for the

trial court to "make appropriate findings about the existence of and weights

assigned to the sentencing factors before it considers imposing a discretionary

extended term and a discretionary parole disqualifier." We review the trial

court's "sentencing determination[s] under a deferential standard." State v.

Lawless, 214 N.J. 594, 606 (2013). We do not "substitute [our] judgment for

the judgment of the sentencing court." Ibid. Instead, we will affirm a sentence

unless

            (1) the sentencing guidelines were violated; (2) the
            aggravating and mitigating factors found by the
            sentencing court were not based upon competent and
            credible evidence in the record; or (3) "the application
            of the guidelines to the facts of [the] case makes the
            sentence clearly unreasonable so as to shock the
            judicial conscience."

            [State v. Fuentes, 217 N.J. 57, 70 (2014) (alteration in
            original) (quoting State v. Roth, 95 N.J. 334, 364-65
            (1984)).]
See also State v. Miller, 237 N.J. 15, 28 (2019).




                                                                         A-1867-19
                                      13
      The court largely complied with the mandate that sentencing judges are

required to set forth on the record the reasons for imposing the sentence and the

factual basis supporting each aggravating and mitigating factor considered ,

N.J.S.A. 2C:43-2(e); R. 3:21-4(g), and must also state the balancing process that

led to the sentence, State v. Martelli, 201 N.J. Super. 378, 385 (App. Div. 1985).

The court well-explained its reasons for finding aggravating factors three,

N.J.S.A. 2C:44-1(a)(3) ("[t]he risk that the defendant will commit another

offense"), six, N.J.S.A. 2C:44-1(a)(6) ("[t]he extent of the defendant's prior

criminal record and the seriousness of the offenses of which he has been

convicted"), and nine, N.J.S.A. 2C:44-1(a)(9) ("[t]he need for deterring the

defendant and others from violating the law"); and for rejecting defendant's

proposed mitigating factors one, N.J.S.A. 2C:44-1(b)(1) ("[t]he defendant's

conduct neither caused nor threatened serious harm"), and six, N.J.S.A. 2C:44-

1(b)(6) ("[t]he defendant has compensated or will compensate the victim of hi s

conduct for the damage or injury that he sustained"). We, therefore follow our

Supreme Court's instruction that "an appellate court should not second -guess a

trial court's finding of sufficient facts to support an aggravating or mitigating

factor if that finding is supported by substantial evidence in the record." State




                                                                            A-1867-19
                                       14
v. O'Donnell, 117 N.J. 210, 216 (1989); see also State v. Carey, 168 N.J. 413,

426-27 (2001).

      The trial court, however, may not have adhered to the Court's "standards

for imposing an extended term of imprisonment on a persistent criminal offender

under N.J.S.A. 2C:43-7 and any effect that decision has on the discretionary

power of the court to impose a period of parole ineligibility under N.J.S.A.

2C:43-7(b)." State v. Dunbar, 108 N.J. 80, 82 (1987). Once a trial court has

determined that the statutory criteria for subjecting a defendant to an extended

term have been met, the court must then decide "whether to impose an extended

sentence." Id. at 89. The court must then "weigh the aggravating and mitigating

circumstances to determine the base term of the extended sentence." Ibid. Once

that base term is determined, a sentencing court may, if "clearly convinced that

the aggravating factors substantially outweigh the mitigating factors," impose a

minimum period of parole ineligibility "not to exceed one-half of the [base]

term" imposed. Id. at 92 (first quoting N.J.S.A. 2C:43-6(b) and then quoting

N.J.S.A. 2C:43-7(b)).

      We cannot determine from the record if the trial court "erred by reaching

a conclusion that could not have reasonably been made upon a weighing of the

relevant factors."   Roth, 95 N.J. at 366.     The trial court concluded "the


                                                                          A-1867-19
                                      15
aggravating factors[, upon which the court] put great weight on all three of

them" and the aggravating factors "do substantially outweigh the non-existent

mitigating factors"; but the court did not state it was clearly convinced of that

weighing process.

      Moreover, the court did not parse the convictions upon which it based

aggravating factor six. It would have been improper for the court to consider a

prior conviction both as a predicate offense for imposing a persistent offender

extended term, N.J.S.A. 2C:44-3(a), and as a basis for finding an aggravating

factor under N.J.S.A. 2C:44-1(a). See State v. Vasquez, 374 N.J. Super. 252,

267 (App. Div. 2005) (concluding that it was impermissible double-counting for

the court to raise the presumptive extended base term of defendant's sentence on

account of defendant's prior conviction, which was the conviction requiring a

mandatory extended term sentence). It is not clear from the record if the court

double-counted the crimes used to find defendant was a persistent offender in

determining the length of defendant's sentence or period of parole ineligibility.

We are therefore constrained to remand for resentencing at which the court must

address those issues.

      Defendant's conviction is affirmed; remanded for resentencing. We do

not retain jurisdiction.


                                                                           A-1867-19
                                      16